Title: To James Madison from John Baylor, 2 September 1815
From: Baylor, John
To: Madison, James


                    
                        
                            Caroline Sepr. 2. 1815
                        
                        A poor boy by the name of Crowley was Convicted before the united States Court at its Sitting in Richmond in June last for a misdemeanor in a robery charged against him as committed upon the Publick mail. I had expected Mr. Hay to have caused his Case to have been carried up before

you but Suppose from the weighty Calls in his various departments that it has escaped his recollection. This little boy had the misfortune to loose his Father when he was no more than nine years old the Father a Ditcher by trade while engaged in cleaning out a neighbours wall was Killed by the fall of a Bucket which deprived at once the mother & her destitute offspring of the ordinary Support & this poor boy experienced in the loss of the parent the advantages of advice example and the pursuit of a virtuous life. This afflicting event might have been thought to constitute the greater evils which could attend this miserable family but the same Spirit which directed the first calamity Appears to have had in Store for them one of a more dreadful nature. The extreme penury of the family rendered it necessary that the little orphans (or the most of them) should be distributed to different Houses to obtain from day to day a Scanty allowance and frequently to have that withheld when the sour temper of their pretended patron might think proper to impose its uncharitable restraint. The victim who is the subject of the present Communication fell into the hands of bad and unfeeling men; and it seems when the boy was Scarsely large enough to ride on Horse back he was employed by two persons to Convey one of the Cross mails. One of those persons the Father had engaged with Government for this branch of the mail & he transfer’d his right afterwards to his Son for some pecuniary Consideration and shortly after this the Father wishing to exercise his original ownership resorted to means for seducing the boy from the integrity of his undertaking by which the Carrying the mail would be brought into disrepute and he would thus have recourse to an immediate & bold pretext for a gross infraction of right—for the little boy says (if we rely on his assertion) that the old man did repeatedly pursuade him to take what money he could out of the mail and the spoil was to be divided—the Character this man bears leaves the world to entertain the harshest Opinions of him.
                        It is not improper to mention that the small sum of fifty Dollars was all that was taken and it being expected a much larger amount was wanting the boy when in custody of the Civil authority was told if he would make a discovery of the letter that had contained the money that mr. Woolfolk would get him Set at liberty the boy under this promise did produce the Letter & yet at his trial this important circumstance did not appear. It is true the greater part of the Gentlemen at the Richmond bar volunteered in the boys behalf yet we must fairly conclude the utter impossibility of their becoming properly acquainted with the Case at a moments notice and of course were unable to do it justice. I may have been guilty of a broad departure in representing other matter than that which is to be met with in the Record yet I am by no means discouraged from making the attempt being well convinced that the application is made where humanity recognizes none other than that of a universal dominion and participating alike

in whatever concerns all the members of the family of the Republick. Let me tell you that the poor boy has suffered close confinement in Jail in an unhealthy situation ever since about the 25th of February and that from being shut out in enjoying the fresh air with his tender frame he is likely (as I am just informed) from indisposition to sink under the pressure of his hard fate. I then hope under all the circumstances attending this distressed fellow Creature he will not be considered worthy of being made any longer a publick example off and indeed if punishment is a satisfaction for the commission of a crime we find he has undergone rigorous and unremitting imprisonment for the last Six months.
                        You will please excuse what may be wanting in ettiquette in the manner of communicating this letter and any communication I may have the honor of receiving from you will come safe to hand if directed to the BGreen P.O. I I am your Ob Sert.
                        
                            J: Baylor.
                        
                    
                    
                        Enclosed is the Record of Conviction & a Certificate of the Convicteds. age.
                    
                